Citation Nr: 1106227	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  08-11 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to December 
1974.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The Board issued a decision denying this appeal in December 2009.  
In June 2010, the United States Court of Appeals for Veterans 
Claims (Court) vacated the Board's decision, pursuant to a Joint 
Motion for Remand (JMR) by the appellant and the Secretary of 
Veterans Affairs.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The parties to the JMR pointed out that the November 2006 VA 
examination report was inadequate because the examiner did not 
provide an adequate rationale for his conclusion.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) ("a medical 
examination report must contain not only clear conclusions with 
supporting data, but also a reasoned medical explanation 
connecting the two").  

Consequently, the Board must remand the issue so that the RO can 
schedule the Veteran for another VA examination for the purpose 
of determining the nature, extent, and etiology of the Veteran's 
psychiatric disability.  

The parties to the JMR also noted that the VA did not request 
outpatient treatment records from the Daytona Beach VA Medical 
Center or the Gainesville VA Medical Center.  The RO should 
request any and all treatment records from these facilities and 
incorporate them with the Veteran's claims file.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request any and all 
treatment records from the Daytona Beach 
and Gainesville VA Medical Centers from 
1993 to the present.  The records should be 
incorporated into the Veteran's claims 
file.  If the records cannot be located, 
the file should be documented to that 
effect.

2.  The Veteran should then be afforded a 
VA psychiatric examination for the purpose 
of determining the nature, extent, and 
etiology of the Veteran's current 
psychiatric disability.  The claims file 
must be made available to the examiner for 
review in connection with the examination.  

Following a review of the relevant medical 
evidence in the claims file, to include the 
service treatment records and post-service 
treatment records; the medical history 
obtained from the Veteran; the clinical 
evaluation; and any tests that are deemed 
necessary, the examiner should be asked 
whether it is at least as likely as not (a 
50 percent or more likelihood) that that 
the Veteran's psychiatric disability began 
during or is causally linked to any 
incident of service.  

The examiner is also requested to provide a 
rationale for any opinion expressed that 
includes a discussion of the in-service 
findings.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for an acquired psychiatric 
disability.  The Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.           

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


